    Case 4:20-cv-10033-SDD-APP ECF No. 1, PageID.1 Filed 01/07/20 Page 1 of 15




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN

MICHIGAN PROTECTION AND
ADVOCACY SERVICE, INC.,                                      Case No:

              Plaintiff,                                     Hon.
v

HENRY FORD HEALTH SYSTEM,
HENRY FORD MACOMB HOSPITAL
CORPORATION and HENRY FORD
WYANDOTTE HOSPITAL CORPORATION,

              Defendants.
                                         /

Simon Zagata (P83162)
Chris E. Davis (P52159)
Michigan Protection and Advocacy Service, Inc.
Attorneys for Plaintiff
4095 Legacy Parkway, Suite 500
Lansing, Michigan 48911
(517) 487-1755
                                   /

                                    COMPLAINT

                                  INTRODUCTION

1.      Plaintiff, Michigan Protection and Advocacy Service, Inc. (MPAS), brings

        this action for declaratory and injunctive relief pursuant to the Protection and

        Advocacy for Individuals with Mental Illness Act of 1986 (PAIMI Act), 42

        U.S.C. §§ 10807-10827; the Developmental Disabilities Assistance and Bill

        of Rights Act of 2000 (DD Act), 42 U.S.C. §§ 15041-15045; and the
 Case 4:20-cv-10033-SDD-APP ECF No. 1, PageID.2 Filed 01/07/20 Page 2 of 15




     Protection and Advocacy of Individual Rights Program of the Rehabilitation

     Act of 1973 (PAIR Act), as amended, 29 U.S.C. § 794e.

2.   Plaintiff, MPAS, challenges Defendants’ failure to disclose documents

     relating to allegations of abuse and neglect regarding the alleged victims.

3.   This information was requested by Plaintiff and disclosure is required by the

     PAIMI, DD, and PAIR Acts.

4.   MPAS is charged with the responsibility, both under federal and state law, to

     investigate allegations of abuse and neglect against persons with disabilities.

5.   Defendants’ failure to provide the documents and information at issue has

     interfered with Plaintiff's investigative responsibilities and resulted in

     Plaintiff being denied its rights, pursuant to the PAIMI, DD, and PAIR Acts

     to investigate the suspected incidents of abuse and neglect.

                        JURISDICTION AND VENUE

6.   This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331.

7.   Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(1)-(2)

     because the Defendant resides in the district and the events giving rise to this

     claim occurred in the district.

8.   Plaintiff's federal claims are made pursuant to 42 U.S.C. §§ 10801-10827;

     42 U.S.C. §§ 15041-15045; and 29 U.S.C. § 794e.




                                         2
 Case 4:20-cv-10033-SDD-APP ECF No. 1, PageID.3 Filed 01/07/20 Page 3 of 15




9.    Declaratory and injunctive relief are authorized pursuant to 28 U.S.C. §§

      2201, 2202.

                                    PARTIES

10.   Plaintiff, MPAS, is a Michigan non-profit corporation.

11.   The Governor of Michigan has designated MPAS as the state's protection

      and advocacy system, pursuant to M.C.L. § 330.1931(1), with the

      responsibility to enforce and carry out the federal mandates under the

      PAIMI, DD and PAIR Acts.

12.   As the state's protection and advocacy system, MPAS is authorized to

      investigate allegations of abuse and neglect of persons with disabilities.

      M.C.L. § 330.1931(2).

13.   Defendant, Henry Ford Health System, operates hospitals throughout the

      State of Michigan, including the hospitals at issue. The hospitals at issue are

      Henry Ford Macomb Hospital and Henry Ford Wyandotte Hospital.

14.   Defendant, Henry Ford Health System, is a Michigan non-profit

      Corporation, which operates as a health care and medical services provider

      in the City of Detroit, Wayne County, Michigan.

15.   Defendant, Henry Ford Macomb Hospital, is a Michigan non-profit

      corporation, which operates and conducts business as a hospital in the City

      of Clinton Township, Macomb County, Michigan.


                                         3
 Case 4:20-cv-10033-SDD-APP ECF No. 1, PageID.4 Filed 01/07/20 Page 4 of 15




16.   Defendant, Henry Ford Wyandotte Hospital, is a Michigan non-profit

      corporation, which operates and conducts business as a hospital in the City

      of Wyandotte, Wayne County, Michigan.

                                      FACTS

17.   A project was opened after MPAS requested psychiatric death notifications

      from the Michigan Department of Licensing and Regulatory Affairs

      (LARA). Those death notifications detail the deaths of psychiatric patients in

      Michigan either in the psychiatric units of hospitals or shortly after discharge

      from psychiatric units.

18.   One of the death reports to LARA that MPAS received in response to the

      above request came from Henry Ford Macomb Hospital, located at 15855 19

      Mile Road, Clinton Twp., MI 48038. (Exhibit A).

19.   MPAS also received two death reports from Henry Ford Wyandotte

      Hospital, located at 2333 Biddle Avenue, Wyandotte, MI 48192. (Exhibits B

      and C).

20.   Both Henry Ford Macomb Hospital and Henry Ford Wyandotte Hospital are

      members of and operated by Defendant, Henry Ford Health System.




                                          4
 Case 4:20-cv-10033-SDD-APP ECF No. 1, PageID.5 Filed 01/07/20 Page 5 of 15




Death Report from Henry Ford Macomb Hospital

21.   The death report from Henry Ford Macomb states that the patient died on

      June 8, 2019. The report states that the patient died after staff found him

      unresponsive. (Exhibit A).

22.   The report lists the cause of death as “Asphyxiation.” (Exhibit A).

23.   In addition to the report, MPAS received the patient’s behavioral health

      discharge summary. (Exhibit D).

24.   Henry Ford Macomb admitted the patient for schizoaffective disorder,

      bipolar type and the patient received inpatient treatment at Henry Ford

      Macomb, meeting the definition of a “person with a mental illness” under

      PAIMI. (Exhibit D).

25.   The death report states that the patient had suicidal ideations, was refusing

      medications, wasn’t sleeping, and was hearing voices telling him to hurt

      himself. (Exhibit A).

26.   Defendant, Henry Ford Macomb notified the Macomb County Sheriff of the

      death. (Exhibit A).

27.   After reading the report, MPAS contacted the Macomb County Sheriff

      requesting a copy of the death investigation. The Macomb County Sheriff

      provided that investigation. (Exhibit E).




                                         5
 Case 4:20-cv-10033-SDD-APP ECF No. 1, PageID.6 Filed 01/07/20 Page 6 of 15




28.   The investigation revealed that the patient died in the bathroom with a

      blanket wrapped around his neck. (Exhibit E).

29.   Hospital staff indicated to police that they completed wellness checks on the

      patient every 15 minutes. (Exhibit E).

30.   As part of the investigation, police reviewed video footage from Defendant,

      Henry Ford Macomb. (Exhibit E).

31.   The Macomb County Sheriff review of the footage showed that no one

      checked on the patient from 8:52 p.m. until 9:31 p.m., a span of 39 minutes.

      (Exhibit E).

32.   Based on the information received, MPAS determined it had probable cause

      to open an investigation into the allegations of possible neglect and/or abuse.

March 6, 2019 Death Report from Henry Ford Wyandotte Hospital

33.   The first death report from Henry Ford Wyandotte states that the patient died

      in her family home on February 19, 2019. (Exhibit B).

34.   The report lists the cause of death as “Unknown.” (Exhibit B).

35.   Henry Ford Wyandotte admitted the patient with bipolar disorder and the

      patient received inpatient treatment at Henry Ford Wyandotte, meeting the

      definition of a “person with a mental illness” under PAIMI. (Exhibit B).

36.   At the time of admission, the patient had suicidal ideations for one week,

      with a plan to carry out that ideation. (Exhibit B).


                                          6
 Case 4:20-cv-10033-SDD-APP ECF No. 1, PageID.7 Filed 01/07/20 Page 7 of 15




37.   In addition to the report, MPAS received the patient’s behavioral health

      admission note. (Exhibit F).

38.   At admission, the patient reported “thoughts of suicide via ingestion of

      medications….” (Exhibit F, p. 1).

39.   The patient’s treating physician noted that the patient’s depression had been

      ongoing for months, and that she continued to be depressed despite

      medication. (Exhibit F).

40.   According to the patient’s discharge summaries, Henry Ford Wyandotte

      discharged the patient on February 18, 2019. (Exhibit G).

41.   The patient’s son found her unresponsive in her home the next day. (Exhibit

      B).

42.   Henry Ford Wyandotte referred the matter to the hospital’s office of

      recipient rights and the medical examiner. (Exhibit B).

43.   Based on the information received, MPAS determined it had probable cause

      to open an investigation into the allegations of possible neglect and/or abuse.

April 1, 2019 Death Report from Henry Ford Wyandotte Hospital

44.   The second death report from Henry Ford Wyandotte states that the patient

      died on March 9, 2019. (Exhibit C).

45.   The report lists the cause of death as “Unknown.” (Exhibit C).




                                          7
 Case 4:20-cv-10033-SDD-APP ECF No. 1, PageID.8 Filed 01/07/20 Page 8 of 15




46.   Henry Ford Wyandotte admitted the patient with major depression recurrent

      with psychotic features and the patient received inpatient treatment at Henry

      Ford Wyandotte, meeting the definition of a “person with a mental illness”

      under PAIMI. (Exhibit H).

47.   At the time of admission, the patient was depressed and requesting

      electroconvulsive therapy (ECT). (Exhibit H).

48.   In addition to the report, MPAS received the patient’s internal medicine

      history and physical. (Exhibit I).

49.   Henry Ford Wyandotte staff found the patient lying face down after he fell

      on the mental health unit. (Exhibit I, p. 1).

50.   The patient had a history of traumatic brain injury and according to his

      family, had a history of falling at home. (Exhibit I, pp. 1, 6).

51.   The patient suffered cardiopulmonary arrest on the way to a CT scan after

      the fall. (Exhibit I, p. 1).

52.   The patient’s tongue was making movements consistent with a seizure.

      (Exhibit I, p. 1).

53.   Dr. Steven J. Serra listed cardiorespiratory arrest with unknown etiology,

      possible seizure, possible medication effect as an “active problem.” (Exhibit

      I, p. 6).




                                           8
 Case 4:20-cv-10033-SDD-APP ECF No. 1, PageID.9 Filed 01/07/20 Page 9 of 15




54.   Henry Ford Wyandotte transferred the patient to the ICU, where he later

      died. (Exhibit C, p. 1).

55.   Henry Ford Wyandotte referred the matter to the hospital’s office of

      recipient rights. (Exhibit C, p. 1).

56.   Based on the information received, MPAS determined it had probable cause

      to open an investigation into the allegations of possible neglect and/or abuse.

MPAS’ requests & Defendant Henry Ford Health System’s Denials

57.   Beginning on or about October 29, 2019, MPAS sent numerous records

      requests to the Defendant via first class mail and e-mail.

58.   Plaintiff, MPAS, sent requests regarding each of the three psychiatric deaths

      detailed above.

59.   Plaintiff MPAS requested the following:

      a.    Patient’s unredacted death notice;

      b.    Root cause analysis and all peer review documents;

      c.    Any and all reports to accrediting body and corresponding

            investigations;

      d.    Any and all toxicology, autopsy, and ME Reports;

      e.    Any and all Office of Recipient Rights (ORR) investigations,

            including summary reports and reports of investigative findings

            (RIFs);


                                             9
Case 4:20-cv-10033-SDD-APP ECF No. 1, PageID.10 Filed 01/07/20 Page 10 of 15




      f.       Any and all discharge summary reports;

      g.       Any and all admission assessments; and

      h.       Any and all information reflecting payor, such as Medicaid.

60.   MPAS staff has followed up its correspondence with several emails to Henry

      Ford Health System’s Legal Department.

61.   Defendant fulfilled the request as to the records listed in paragraph 57,

      subsections a, c, e, f and g, but withheld the records listed in subsections b

      and d.

62.   Defendant, Henry Ford Health System’s counsel made clear that while

      Defendants would provide medical records, they would withhold peer

      review records, root cause analysis, and Office of Recipient Rights (ORR)

      records.

63.   Defendant claimed that the requested peer review records are confidential

      and not subject to disclosure under federal and/or state law.

64.   MPAS has patiently waited over seven weeks for the records to be produced

      but has not received them and now brings this action to enforce its rights

      under the federal Protection and Advocacy Acts.




                                          10
Case 4:20-cv-10033-SDD-APP ECF No. 1, PageID.11 Filed 01/07/20 Page 11 of 15




               COUNT I - VIOLATION OF THE PAIMI ACT'S

                     ACCESS TO RECORDS PROVISION

65.   Plaintiff realleges and incorporates paragraphs 1 through 64 as though fully

      set forth herein.

66.   MPAS, as Michigan's designated protection and advocacy system, has the

      right to access all records relating to individuals to which the PAIMI Act

      applies when conducting abuse and neglect investigations. 42 U.S.C. §§

      10805(a)(4), 10806(b)(3)(A,B).

67.   42 U.S.C. § 10806(b)(3) includes in its definition of “records” “reports

      prepared by any staff of a facility rendering care and treatment or reports

      prepared by an agency charged with investigating reports of abuse, neglect,

      and injury occurring at such facility that describe incidents of abuse, neglect,

      and injury occurring at such facility…”

68.   Peer review records, root cause analysis, and ORR records relating to

      qualifying individuals are “records” as defined by 42 U.S.C. § 10806(b)(3).

69.   Defendants’ failure to provide Plaintiff with the requested records relating to

      the allegations of abuse and/or neglect of the alleged victims violated

      MPAS' rights under the PAIMI Act, 40 U.S.C. §§ 10801-10827.




                                         11
Case 4:20-cv-10033-SDD-APP ECF No. 1, PageID.12 Filed 01/07/20 Page 12 of 15




70.   Defendants’ actions frustrate, impinge and prevent MPAS from meeting its

      responsibilities under federal and state law to investigate allegations of

      abuse and/or neglect of individuals with mental illness.

71.   MPAS has no adequate remedy at law and, therefore, seeks injunctive and

      declaratory relief.

                COUNT II - VIOLATION OF THE DD ACT'S

                     ACCESS TO RECORDS PROVISION

72.   Plaintiff realleges and incorporates paragraphs 1 through 71 as though fully

      set forth herein.

73.   MPAS, as Michigan's designated protection and advocacy system, has the

      right to access all records relating to individuals to which the DD Act applies

      when conducting abuse and neglect investigations. 42 U.S.C. § 15043.

74.   42 U.S.C. § 15043(a)(J)(i) grants protection and advocacy systems like

      MPAS the right to access “… other records that are relevant to conducting

      an investigation….”, which would include peer review records.

75.   Defendants’ failure to provide Plaintiff with the requested records relating to

      the allegations of abuse and/or neglect of the alleged victims violates MPAS'

      rights under the DD Act, 42 U.S.C. § 15043.




                                         12
Case 4:20-cv-10033-SDD-APP ECF No. 1, PageID.13 Filed 01/07/20 Page 13 of 15




76.   Defendants’ actions frustrate, impinge and prevent MPAS from meeting its

      responsibilities under federal and state law to investigate allegations of

      abuse and/or neglect of individuals with developmental disabilities.

77.   MPAS has no adequate remedy at law and, therefore, seeks injunctive and

      declaratory relief.

               COUNT III - VIOLATION OF THE PAIR ACT'S

                     ACCESS TO RECORDS PROVISION

78.   Plaintiff realleges and incorporates paragraphs 1 through 77 as though fully

      set forth herein.

79.   MPAS, as Michigan's designated protection and advocacy system, has the

      right to access all records relating to individuals to which the PAIR Act

      applies when conducting abuse and neglect investigations. 29 U.S.C. §

      794e, and 42 U.S.C. § 15043.

80.   Defendants’ failure to provide Plaintiff with the requested records, relating

      to the allegations of abuse and/or neglect of the alleged victims, violates

      MPAS' rights under the PAIR Act, 29 U.S.C. § 794e.

81.   Defendants’ actions frustrate, impinge and prevent MPAS from meeting its

      responsibilities under federal and state law to monitor facilities and to

      prevent abuse and/or neglect of individuals with mental illness.




                                        13
Case 4:20-cv-10033-SDD-APP ECF No. 1, PageID.14 Filed 01/07/20 Page 14 of 15




82.   MPAS has no adequate remedy at law and, therefore, seeks injunctive and

      declaratory relief.

                             REQUESTED RELIEF

WHEREFORE, Plaintiff respectfully requests this Court:

      A.    Enter a declaratory judgment, in accordance with 28 U.S.C. § 2201,

            declaring that Defendants’ actions and failures to act violate the

            PAIMI, DD, and/or PAIR Acts by:

            i)     Denying Plaintiff access to records and information to which it

                   is entitled to under federal law; and

            ii)    Preventing MPAS from fully performing its statutory duty to

                   investigate incidents of suspected abuse and/or neglect of

                   persons with disabilities, in violation of PAIMI, DD, and/or

                   PAIR Acts.

      B.    Enter permanent injunctive relief, pursuant to 28 U.S.C. § 2202,

            requiring Defendant to provide MPAS all reports, documents, and

            records relating to the alleged victims and that Defendant comply with

            the provisions of the PAIMI, DD and PAIR Acts now and in the

            future;

      C.    Retain jurisdiction over this action to ensure Defendant's compliance

            with the mandates of the PAIMI, DD and PAIR Acts;


                                         14
Case 4:20-cv-10033-SDD-APP ECF No. 1, PageID.15 Filed 01/07/20 Page 15 of 15




      D.    Award Plaintiff costs; and

      E.    Order such other, further, or different relief as the Court deems

            equitable and just.


                                     Respectfully submitted,



Dated: January 7, 2020               s/ Simon Zagata
                                     Simon Zagata (P83162)
                                     Chris E. Davis (P52159)
                                     Michigan Protection and Advocacy
                                     Service, Inc.
                                     Attorney for Plaintiff
                                     4095 Legacy Parkway, Suite 500
                                     Lansing, MI 48911
                                     (517) 487-1755
                                     szagata@mpas.org




                                         15
